467 Pa. 42 (1976)
354 A.2d 541
COMMONWEALTH of Pennsylvania
v.
Stephen EVAN and John Krasner.
Petition of John KRASNER.
Supreme Court of Pennsylvania.
April 7, 1976.
Robert E. Levy, for petitioner.
James E. Davis, Dist. Atty., Tunkhannock, for respondents.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

ORDER
PER CURIAM.
John Krasner was convicted and sentenced to 23½ months probation for violation of 18 P.S. § 4524(a) of *43 the Pennsylvania Obscenity Statute, Act of June 24, 1939, P.L. 872, § 524 as amended July 31, 1968, P.L. 892, No. 269, § 1 [now 18 Pa.C.S. § 5903(a) and (b)].[*] An appeal was taken to the Superior Court which affirmed the judgment of sentence per curiam. We now grant allocatur to consider the validity of the attack upon the constitutionality of the statute.
Our recent decision in Commonwealth v. MacDonald, 464 Pa. 435, 347 A.2d 290 (1975) is equally applicable here. We now hold that section 18 P.S. § 4524(a) is unconstitutional. Accordingly, the judgment of sentence is reversed and appellant is discharged.
JONES, C.J., dissents.
NOTES
[*]  The sentence was conditioned upon payment of cost of prosecution and $2,000.00 fine and further, that during such period Krasner refrain from the sale or distribution of any literature within the geographical confines of the 44th Judicial District.